Citation Nr: 9907927	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-25 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis due 
to trauma in the lumbosacral spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral, 
probable, Achilles tendonitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active service from December 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for arthritis due to trauma in the 
lumbosacral spine and bilateral, probable, Achilles 
tendonitis to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  
FINDINGS OF FACT

1.  The service-connected traumatic arthritis of the 
lumbosacral spine is manifested by complaints of constant 
aching pain.  

2.  Tendinitis of both Achilles tendons is manifested by 
constant pain in the left and right heels and ankle areas.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for arthritis due 
to trauma in the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 5293 (1998).  

2.  The criteria for a 10 percent evaluation for Achilles 
tendonitis of the left ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.20 and Codes 5024 and 5277 (1998).  

3. The criteria for a 10 percent evaluation for Achilles 
tendonitis of the right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.20 and Codes 5024 and 5277 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected conditions 
have deteriorated to the extent that higher ratings are 
warranted.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion 
that her service-connected disabilities have worsened raises 
a plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The current ratings are based on the 
current extent of the disability, so this discussion will 
focus on the recent evidence, which is the most probative 
source of information as to the current extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

I.  Lumbosacral Spine

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

The VA General Counsel has held that Diagnostic Code (DC) 
5293, intervertebral disc syndrome (IDS), involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996), 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)  Excess fatigability. 
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.
(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

In February 1985 service-connection for lumbosacral strain 
was granted and assigned a non-compensable evaluation.  The 
decision was based on the service records and a 1984 VA 
examination.  In 1985 the disorder was reclassified as 
degenerative changes of the lumbosacral spine and assigned a 
10 percent evaluation.

In conjunction with the current claim, the RO has obtained VA 
clinical records from January 1976 to May 1995.  These show 
several outpatient treatment center visits concerning the 
veteran's back disability.  

A VA examination was conducted in July 1997.  The veteran 
complained of a constant aching pain in the low back and pain 
in both hips and thighs after the two-hour drive to the 
examination.  There were no objective findings.  The doctor 
stated that there were no postural abnormalities and no fixed 
deformities.  He indicated that the musculature of the back 
was normal and that there were no localizing neurological 
findings.  The report revealed that the doctor considered 
pain and other factors in evaluating the extent back motion.  
See 38 C.F.R. §§ 4.40, 4.45 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The doctor stated that the range of 
motion of the lumbosacral spine was 48 degrees on forward 
flexion; 14 degrees on backward extension; 52 degrees on left 
lateral flexion; and 54 degrees on right lateral flexion.  
The examiner indicated that there was pain on motion.  The 
diagnoses were chronic lumbosacral strain with constant pain 
and exogenous obesity.

The Court has held that DeLuca is applicable to limitation of 
motion criteria.  An increased evaluation is warranted.  The 
examiner established that there was limitation of motion and 
objective evidence of pain on motion.  VA examination dated 
July 1997 showed limitation of motion due to pain, which 
approximates a moderate limitation of motion under diagnostic 
code 5292.  Limitation of forward flexion to 48 degrees does 
not approximate severe limitation of motion under diagnostic 
code 5292.  Therefore, a 20 percent rating will be granted.  

In this regard the Board has paid close attention to the 
veteran's statements.  Her own statements reflect that she 
has very rare flare-ups, which are consistent with the 
assigned evaluation.  38 C.F.R. § 4.1 (1998).  Although she 
has complained of pain, she has not disputed the examiners' 
findings or provided specific details so as to establish that 
there is more than moderate functional impairment.  Neither 
her statements on the form 9 nor the statements to the 
examiner reflect severe functional impairment.  She has 
indicated that she has limited or restricted activity but 
accepting the statements as true, there remains no more than 
a moderate functional impairment.

The Board has considered a higher rating.  The musculature of 
the back was normal and the neurologic status was negative 
reflecting that there was an absence of weakness.  There was 
no indication of more motion than normal or excess 
fatigability in either the examination report or the 
veteran's statements.  The evidence does not show severe 
intervertebral disc syndrome, severe limitation of motion or 
severe functional impairment.  Clearly, the veteran's 
functional impairment is no more than moderate.  

Our review reflects that Code 5292, 5293 and 5295 contain 
duplicate manifestations and separate evaluations may not be 
assigned.  38 C.F.R. § 4.14 (1998).  Code 5292 addresses 
limitation of motion, and Code 5295 address "limitation of 
forward bending".  Clearly, each code overlaps the other in 
regard to limitation.  Code 5293 and Code 5295 each address 
"spasm" and "pain."  Again, the manifestations 
contemplated by the Codes overlap.  Lastly, since the 
functional equivalent of limitation of motion due to "pain" 
is considered under DeLuca analysis, Code 5292 overlaps the 
"pain" contemplated by codes 5293 and 5295.

The Board notes that while the veteran is competent to assert 
that her service-connected back disorder has increased in 
severity, the training and expertise of the physicians puts 
them in a substantially better position to determine the 
extent of the disability.  

The Board finds that the clinical records and recent 
examination report are more probative than the veteran's 
statements of disability.  The medical reports are more 
probative because they were made by trained medical 
professionals.  These reports provide evidence, which 
approximates a back disorder, which is less than that 
associated with a severe intervertebral disc syndrome.  This 
most probative evidence establishes that the disability does 
not approximate pronounced or severe intervertebral disc 
syndrome or a severe limitation of function.  38 C.F.R. 
§ 4.71(a) (1998), diagnostic code 5293.  A higher rating 
under diagnostic code 5286 or 5289 would not apply because 
there was no ankylosis. 

II.  Bilateral Achilles Tendonitis

There is no specific rating criteria for Achilles tendonitis.  
When an unlisted condition is encountered it will be 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

Disabilities of the foot are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5276-5284.  The veteran's 
disability has been considered under Diagnostic Code (DC) 
5277, but her disability is not characterized by atrophy of 
the musculature, disturbed circulation, or weakness, and the 
minimum, and only rating, possible is 10 percent, at which 
the veteran is currently evaluated.  Her disability has been 
considered under DC 5276, but her symptomatology does not 
include flat foot; pronounced marked pronation.  Her 
disability has been considered under DC 5278, but her 
symptomatology does not include claw foot (pes cavus).  Her 
disability has been considered under DC 5279, but her 
symptomatology does not include anterior metatarsalgia 
(Morton's disease).  Her disability has been considered under 
DC 5280, but her symptomatology does not include hallux 
valgus.  Her disability has been considered under DC 5281, 
but her symptomatology does not include hallux rigidus.  Her 
disability has been considered under DC 5282, but her 
symptomatology does not include hammertoe.  Her disability 
has been considered under DC 5283, but her symptomatology 
does not include malunion or nonunion of the tarsal or 
metatarsal bones.

Review of the medical history in accordance with 38 C.F.R. 
§§ 4.1, 4.2 (1998) disclosed one episode in the service 
medical records.  In January 1976 the veteran complained of 
pain in both ankles and a knot between the 4th and 5th toes of 
the right foot.  She was referred to the podiatry clinic.  
The impression was bilateral Achilles tendonitis.  On the 
April 1976 examination for separation from active service, a 
physician reported that the veteran's feet and lower 
extremities were normal.  

The December 1984 VA examination concluded without a 
diagnosis.  The examiner stated that he could not find any 
appreciable positive physical findings.  A February 1985 
rating decision denied service connection for bilateral 
Achilles tendonitis.  The veteran submitted five lay 
statements and a letter from Dr. Springer that she did not 
have any problems with her feet prior to service.  The May 
1985 rating decision granted service connection for bilateral 
probable Achilles tendonitis and a 10 percent evaluation was 
assigned.  An orthopedic ankle and heel examination was 
conducted in June 1987.  The assessment was bilateral ankle 
and heel pain accentuated by overweight; an unremarkable 
examination and possible Achilles tendonitis.  In a rating 
decision dated August 1987 the evaluation for bilateral 
probable Achilles tendonitis was reduced to a noncompensable 
rating.  The October 1987 VA examination concluded with an 
assessment of mild tenderness of the Achilles tendon, but no 
other evidence of Achilles tendonitis.  The November 1987 
rating decision restored the 10 percent evaluation for 
bilateral, probable, Achilles tendonitis. 

In conjunction with the current claim, the RO has obtained VA 
clinical records from January 1976 to March 1996.  These show 
several outpatient treatment center visits and visits to 
private physicians concerning the veteran's heels, feet and 
ankles.  

In May 1995 the veteran complained of heel pain.  She told 
the treating physicians that the pain improved 50 percent 
with the Unna boot.  The assessment was tarsal tunnel 
syndrome, or neuroma, or radiculopathy or mechanical heel 
pain or plantar heel spurs.  The Unna boot was replaced 
several times and the veteran received cortisone injections 
with an anesthetic in the left heel.  The treating physician 
recommended ankle braces.

In June 1995 the veteran had a follow-up visit and stated 
that taping helped.  The treating physician recommended 
orthotics.

In March 1996 the veteran complained of increased heel pain, 
worse in the morning and after sitting.  She informed the 
treating physician that the pain never went away but that 
soaking her feet helps.  The treating physician reapplied the 
Unna boot.  Later in the month the veteran told the treating 
physician that there was a 50 percent improvement.  The 
treating physician injected the veteran with cortisone and an 
anesthetic in the left heel.

A VA examination was conducted in July 1997 and the diagnosis 
was a history of cortisone injections for relief of pain in 
both heels and Achilles tendons.  The veteran complained of 
foot discomfort all of the time and that she had to wear 
foot-relieving inserts in her shoes all of the time.  There 
were no objective findings seen by the examiner.  The doctor 
stated that the veteran's posture; rising; squatting; 
supination; pronation; rising on toes and heels; and standing 
were grossly normal.  He indicated that the veteran could 
stand on the tips of her toes and rock back on the heels.  
The doctor stated that the appearance of the veteran's feet 
was good with good function and no deformities.  He indicated 
that her gait was normal and that there were no secondary 
skin or vascular changes.  

In evaluating the information provided by the veteran and 
physicians, in accordance with the rating criteria, it should 
be noted that the veteran is already in receipt of the 
highest schedular evaluation under Diagnostic Code 5277.

The veteran is competent to assert that her Achilles 
tendonitis causes her pain.  Private medical records show 
treatment.  While there were no findings of pain on VA 
examination, the medical records and private treatment 
records support the veteran's claim of pain in the left and 
right Achilles tendons.  As this affects the ankle, it will 
be permissible to rate Achilles tendonitis under diseases or 
injury to the ankle.  The functions affected and the 
anatomical localization and symptomatology are closely 
analogous. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board has considered a higher rating under diagnostic 
code 5271, limitation of ankle motion.  Marked limitation of 
ankle motion warrants a 20 percent evaluation and moderate 
limitation of ankle motion warrants a 10 percent evaluation.  
Painful motion is an important factor of a disability, and 
should be carefully noted and related to the affected joints.  
38 C.F.R. § 4.59 (1998).  If there is periarticular 
pathology, the minimum compensable evaluation for the joint 
is to be assigned.  The veteran complained of pain in both 
heels and received cortisone injections for the pain.  The 
most current examination showed that there was no limitation 
of motion and the veteran's feet and ankles were normal.  
However other evidence, including treatment records, reflect 
the presence of painful motion.  Therefore, the minimum 
compensable evaluation for each ankle is assigned.  An 
evaluation in excess of 10 percent is not warranted.  As 
noted, the VA examination disclosed no functional impairment.  
Although she has complained of pain, she has never reported 
marked limitation of function due to any factor including 
pain, weakness, limitation of motion, excess fatigability or 
incoordination.  Furthermore, when we compare her statements 
of constant severe pain against the VA examination, her 
statements are not credible.  If she had constant pain the 
examiner would not have established that there were no 
objective findings, that there was a normal gait or that 
function was good.  To the extent that an evaluation in 
excess of 10 percent for each tendinitis is sought, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to a 20 percent evaluation for arthritis due to 
trauma in the lumbosacral spine is granted.

Entitlement to a 10 percent evaluation for the left, 
probable, Achilles tendonitis is granted.

Entitlement to a 10 percent evaluation for the right, 
probable, Achilles tendonitis is granted.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

